Citation Nr: 1528777	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected left ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to June 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a written argument submitted by the Veteran's attorney in December 2014 there is a statement signed by the Veteran dated in July 2012.  In that statement, the Veteran wrote that he is unable to work because of his service-connected disability.  The Board thus finds that a claim for a TDIU has been raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain a new VA examination.  The most recent VA examination to assess the Veteran's left ankle was in July 2010.  The Veteran's attorney submitted a written argument in December 2014, including a statement from the Veteran dated in July 2012, wherein the Veteran described worse symptoms than what he described at the earlier examination.  Further, following the examination, the Veteran was treated for increased pain and an infection of the ankle in September 2010 and increased pain from September 2010 through December 2013.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board has assumed jurisdiction over the reasonably-raised TDIU claim.  The Veteran currently does not meet the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

The Veteran and his representative should be provided appropriate notice regarding a claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice as to the claim for TDIU and ask that he complete an application for TDIU.  Allow him a reasonable opportunity to respond.

2.  Obtain the Veteran's complete VA treatment records from the Tampa VA Medical Center that have not been associated with the claims file, specifically any dated since January 2014.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left ankle disorder, to include its impact on his ability to work.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  

(i) The examiner should also elicit from the Veteran and record for clinical purposes a full work and educational history.  

(ii) The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left ankle.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

(iii) The examiner is requested to comment on the infection of the ankle noted in the VA treatment records beginning in September 2010 and the pain management the Veteran has undergone as discussed in the VA treatment records, including, but not limited to, visits in September through December 2010, May through June 2011, March 2012, October 2012, and December 2013.

(iv) The examiner should evaluate and discuss the functional limitations imposed by the Veteran's service-connected left ankle disability.  

The examiner is requested to provide a rationale for any opinion provided.

5. Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disability renders him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis. 

6.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




